Case 1:18-cv-03017-CMA-STV Document 16 Filed 10/01/19 USDC Colorado Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:18-cv-03017-CMA-STV

  FRED NEKOUEE, individually,                        :
                                                     :
                 Plaintiff,                          :
                                                     :
  vs.                                                :
                                                     :
  MIKI LLC, a Colorado limited liability             :
  company;                                           :
               Defendant.                            :
  _______________________________________/

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff and Defendant MIKI LLC, by and through their respective counsel, hereby

  stipulate to the dismissal of this action against MIKI LLC with prejudice pursuant to Fed. R. Civ.

  P. 41(a)(1)(A)(ii) as the parties have entered into a settlement agreement.

         DATE: October 1, 2019

          s/Robert J. Vincze (CO #28399)                 s/Timothy M. Murphy
          Robert J. Vincze                               Timothy M. Murphy
          Law Offices of Robert J. Vincze                Hall & Evans, LLC
          PO Box 792                                     1001 17th Street, Suite 300
          Andover, Kansas 67002                          Denver, CO 80202
          Phone: 303-204-8207                            Phone: 303-628-3300
          Email: vinczelaw@att.net                       Email: murphyt@hallevans.com

          Attorney for Plaintiff Fred Nekouee            Attorneys for Defendant MIKI LLC


                                 CERTIFICATE OF SERVICE

         I certify that on October 1, 2019, I electronically filed the foregoing Stipulation with the
  Clerk of the Court using the CM/ECF system.

                                                s/Robert J. Vincze
                                                Robert J. Vincze (CO #28399)
